DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a multilayer thermal insulator as recited in claim 16.  Additionally, Applicant claims a method of making a multilayer thermal insulator as recited in claim 28.
	The closest prior art, Gross et al., U.S. Patent Number 2008/0121461, teaches thermally insulating composite materials comprising a nonwoven structure comprising a nonwoven core and a scrim on an opposing surface of the core wherein the structure has a peripheral edge.  Gross also teaches that the nonwoven core includes a mixture of polyacrylonitrile fibers and synthetic fibers [binder fibers].  Additionally, Gross teaches that the nonwoven core is needled-punched.  Gross fails to teach or suggest that the nonwoven core includes carbon fibers and that a peripheral edge of the one or more scrims is edge sealed to substantially encapsulate the nonwoven core layer within the one or more scrims.

	In summary, claims 16 and 18-32 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786